Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT
This Final Office action is responsive to the communication filed under 37 C.F.R. § 1.111 on May 28, 2021 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1 and 15 are now amended.
Claims 1–21 are pending in the application. 
RESPONSE TO ARGUMENTS
Claims 1–8, 11–13, 15–19, and 21 stand rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication no. 2016/0283049 (“Faydi”) in view of U.S. Patent Application Publication No. 2013/0024418 A1 (“Sitrick”), as do the rejections of the additional dependent claims in further view of Campbell and Song, respectively. The amendment and arguments traversing the rejection have been considered, but are not persuasive.
In fact, none of the arguments in the Response bear any relationship to the actual rejection presented, and the Applicant has done nothing more than present irrelevant features of disparate embodiments of Sitrick’s large disclosure that were never relied upon for reaching the present conclusion of obviousness. Nevertheless, in order to properly respond, each argument’s irrelevance to the current ground of rejection will now be discussed.
On page 8, the Applicant mentions that Sitrick “was previously cited and withdrawn during prosecution.” The Applicant never explains the relevance of this comment to the current ground of rejection. In any case, a careful reader will observe does not involve Sitrick’s disparate peer-to-peer embodiment. This also renders the Applicant’s comments mischaracterizing Sitrick’s client/server arrangement as a “suggested” modification (Response 8–9), because again, the proposed combination is based on Sitrick’s explicitly disclosed client/server arrangement, and does not involve Sitrick’s disparate peer-to-peer embodiment.
The Applicant next concludes that “there is no visualization that is a displayed output of the server component in Sitrick,” citing several paragraphs from Sitrick’s disclosure that describe storage of Sitrick’s data layers, yet skipping over the paragraphs that explicitly disclose a displayed output thereof. (Response 9). Respectfully, the Applicant’s conclusion is inapposite, because it fails to deal with the portion of Sitrick that explicitly discloses “a merged output [of the stored layers] is provided to each user.” (Non-Final Act. 7 (quoting Sitrick ¶ 81)). Having provided the Applicant with evidence that Sitrick explicitly outputs the stored layers to the user, the burden of proof shifted to the Applicant to explain why it disagrees with the evidence from paragraph 81. The Applicant’s discussion of Sitrick’s additional details about storing the displayed layers does not overcome the burden, because Sitrick’s disclosure of outputting the layers remains unchallenged.
Moreover, in the following argument, the Applicant appears to admit that Sitrick does display its respective data layers to the users: “Applicant respectfully submits that the data layers in Sitrick’s database are accessed and merged into a ‘combined display presentation.’” (Response 9). However, here, the Applicant now contends that “any visualization created within the Sitrick system is a combined all of the plurality of content layers in a single presentation. Sitrick does not somehow magically “lose” its layered data structure when it simultaneously presents all of its stored layers in a single combined display presentation, and the Applicant certainly has not presented evidence to that effect. The claim requires a single presentation of all the layers, and that is exactly what Sitrick’s “combined display presentation” provides. In other words, the Applicant seems to think that Sitrick merges all of its layers down to a single composite in order to present the layers, when in reality, only the presentation itself provides a combined display, while still preserving the layers. This is exactly how the Applicant discloses its own invention: much like Sitrick, the Applicant’s invention maintains storage of its content layers 404, 414, and 416, yet displays the content of all three layers in a single screen 400.
Finally, the Applicant’s accusation that the “analysis on p. 7 of the Office Action is no more than conclusory statements” is also erroneous, because the analysis continues onto page 8 of the Office Action. It is unreasonable for the Applicant to arbitrarily cut off a portion of the Office Action and then call it incomplete, because it is only incomplete to the extent that the Applicant is ignoring a significant portion of the rejection. On page 8, the Office cites a specific motivation from Sitrick for combining the references, and the Applicant does not appear to contest this motivation. As for the mappings on page 7, the rejection clearly shows how each element of the claim corresponds to each identical element of Sitrick’s disclosure. If there is a problem with the mapping, it seems the Applicant was unable to point to any specific example where the claim limitations do not align with the evidence. Instead, all of the Applicant’s arguments appear to rely on portions of the Sitrick disclosure that were never relied upon for reaching the conclusion of obviousness.
For these reasons, all of the rejections under 35 U.S.C. § 103 stand, and the Applicant’s request for an allowance (Response 11) is respectfully denied.
CLAIM OBJECTIONS
The Office objects to the amendment to claim 15 for introducing a grammatical error: the tense of the phrase “wherein each of the plurality of content layers being a visualization that corresponds to a displayed output” is inconsistent, because “being” is present continuous tense, but the wherein clause renders the tense of the sentence present simple tense. 
Appropriate correction is required, e.g., by changing “being” to “is,” or by deleting “wherein.”
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1–8, 11–13, 15–19, and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication no. 2016/0283049 (“Faydi”) in view of U.S. Patent Application Publication No. 2013/0024418 A1 (“Sitrick”).
Claim 1
Faydi teaches:
A method for capturing screen content presented in a user interface, comprising:
“FIG. 4 illustrates example method(s) 400 of document layer extraction for mobile devices, and is generally described with reference to the mobile device shown in the example system of FIG. 1.” Faydi ¶ 68.
presenting, in a user interface associated with one of a plurality of client computing devices 
“At 404, an image preview and image layer previews of multiple layers of [a user-selected] multi-layered image are received from the cloud-based image service for display at the mobile device.” Faydi ¶ 70. 
Regarding the plurality of client computing devices, “FIG. 2 illustrates an example system 200 in which embodiments of document layer extraction for mobile devices can be implemented. The example system 200 includes a mobile device 202, such as the tablet device 102 shown in FIG. 1, a mobile phone 204, and/or any other type of a media playback, computing, communication, gaming, entertainment, or portable electronic media device.” Faydi ¶ 30. Thus, Faydi teaches that the tablet device 102 (disclosed as performing method 400) is one of a plurality of client computing devices, the plurality comprising at least: mobile device 202, mobile phone 204, and, naturally, tablet device 102 itself. 
each of the plurality of content layers being a visualization that corresponds to a displayed output of a respec
As shown in FIG. 2, each of these client devices remotely connect to “cloud based image service 214” via network 238. See Faydi FIG. 2 and ¶ 41. “For example, the cloud-based image service 214 can include an image service application (e.g., an executable software application) that is implemented to receive data communications from the mobile device 202 via the network 238, process and interface the data communications with other image service applications (e.g., the imaging application 222, the extraction application 224, etc.), and initiate data communications back to the mobile device via the network.” Faydi ¶ 41.
receiving, in the user interface, an indication to capture the at least one content layer of the plurality of content layers;
“At 408, a user input is received as a selected region of the multi-layered image in the user interface of the mobile file browser and, at 410, a layers group of layers that are part of the selected region of the multi-layered image is determined,” Faydi ¶ 72, and the user then selects one or more layers from this group in accordance with steps 412–416. Faydi ¶ 74. 
and capturing, for each capture indication, the at least one content layer into its own layer that is saved to a local storage on the one of the plurality of client computing devices, wherein the capturing at the one of the plurality of client computing devices is performed independently of the others of the plurality of client computing devices.
After the mobile device communicates the identified layers selected by the user to the cloud-based image service 214, “[a]t 420, the component representation of the layer extractions that correspond to the identified layers of the multi-layered image is received from the cloud-based image service.” Faydi ¶ 75. “The component representation of the layer extractions 232 that are received from the cloud-based 
Faydi does not appear to explicitly disclose that the plurality of client computing devices are “in a collaborative session,” or that its plurality of layers each correspond to the output of a respective one of a plurality of service applications, because all of Faydi’s layers correspond to the output of the same one of a plurality of service applications (e.g., imaging application 222 and extraction application 224).
Sitrick, however, teaches a method comprising:
presenting, in a user interface associated with one of a plurality of client computing devices in a collaborative session, a plurality of content layers 
“The system described is composed of plurality of appliances on a network forming a team that is working together on a common project. Users collaborate with the team by interacting with Layer Data which is stored in Data Layers that are shared with other team members. Each user accesses a display of information that can be composed of image, video, text, audio and other forms that the appliance can provide and the user view. Each user views a customized display of the information based on selectively accessing the Data Layers.” Sitrick ¶ 117.
provided by a remote access server, 
In addition to describing a “plurality of appliances” for each of the users or applications on the network, Sitrick further teaches “a centrally stored embodiment” in which a “central database [may] be maintained so that the contained layers (or sets of layers) are stored for every user.” Sitrick ¶ 81.
each of the plurality of content layers being a visualization that corresponds to a displayed output of a respective one of a plurality of service applications that are remotely accessed by the plurality of client computing devices in the collaborative session through the remote access server; 
The central database not only stores each of the content layers for every user, but furthermore, “a merged output is provided to each user comprised of the global or 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to configure Faydi’s cloud based image service 214 to support a collaborative session among a plurality of users working with a multi-layered image, as taught in Sitrick. One would have been motivated to combine Sitrick with Faydi because “drawing programs and illustration programs that are single user”—even those that “permit multiple layers to be utilized” (i.e., what Faydi discloses)—“are for single user use,” which is considered to be “a slow, inefficient and frustrating manner to work.” Sitrick ¶ 12.
Claim 2
Faydi, as combined with Sitrick, teaches the method of claim 1, further comprising 
displaying a thumbnail image of the captured at least one content layer to a gallery in the user interface in response to the capturing.
“FIG. 11 illustrates an example 1100 of image layer navigation and layer selection of the image layer previews 114 (and image layer groups) that represent and correspond to the image layers of a selected region of the image preview 104.” Faydi ¶ 82.
Claim 3
Faydi, as combined with Sitrick, teaches the method of claim 2, further comprising 

Continuing with the example in FIG. 11, “a user can touch-select 1102 to select layers 1104, and the mobile file browser 210 initiates download of the layer extractions 232 that correspond to the selected layers from the cloud-based image service 214.” Faydi ¶ 82.
Claim 4
 Faydi teaches the method of claim 1, further comprising:
displaying the user interface in a 
“As detailed in the system description shown in FIG. 2, the mobile device 102 can display image previews 104 (e.g., thumbnails or renditions) of multi-layered images in a user interface 106 of a mobile file browser [210].” Faydi ¶ 27.
and capturing the captured at least one content layer to the local storage associated with the 
“At 420, the component representation of the layer extractions that correspond to the identified layers of the multi-layered image is received from the cloud-based image service.” Faydi ¶ 75. “The component representation of the layer extractions 232 that are received from the cloud-based image service 214 can be maintained as the component representation 242 in memory 208 on the mobile device.” Faydi ¶ 44.
Faydi does not appear to explicitly disclose the intended use of the browser being a “web browser.” Sitrick, however, teaches:
displaying the user interface in a web browser at the client device; and capturing the captured at least one content layer to the local storage associated with the web browser.
“As illustrated in FIG. 75A, the input interface is provided in Javascript within the browser.” Sitrick ¶ 863. Additionally, “edit control logic (12712) provides a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faydi’s user interface to be displayed in a web browser, as taught in Sitrick. One would have been motivated to combine Sitrick with Faydi because the web browsers are ubiquitous, and therefore, it would be advantageous to adapt Faydi’s user interface for use with a web browser.
Claim 5
Faydi, as combined with Sitrick, teaches the method of claim 1, 
wherein the captured at least one content layer is represented as a serialized data string in the local storage.
“The root file of a digital composite is called the manifest, which contains a JSON serialization of the [digital composite (DCX)] data model.” Faydi ¶ 52. “At the core of the DCX data model is the structure tree, which organizes all of the components of a given creation. This tree is stored and serialized in JSON, in the manifest . . . . Creations are organized around pages, layers, scenes, and so on, and these correspond to the nodes in the tree.” Faydi ¶ 53.
Claim 6
Faydi, as combined with Sitrick, teaches the method of claim 1, further comprising:
presenting a plurality of content layers in the user interface;
“At 416, user selections are received of one or more image layer previews that are displayed in the user interface of the mobile file browser.” Faydi ¶ 74.
and capturing the plurality of content layers to the local storage in response to the indication.
“At 420, the component representation of the layer extractions that correspond to the identified layers of the multi-layered image is received from the cloud-based image service.” Faydi ¶ 75. “The component representation of the layer extractions 
Claim 7
Faydi, as combined with Sitrick, teaches the method of claim 6 
wherein the plurality of captured content layers for a capture indication are composited into a thumbnail image that is displayed in a gallery, the thumbnail is representative of the captured plurality of content layers of the capture indication.
“FIG. 11 illustrates an example 1100 of image layer navigation and layer selection of the image layer previews 114 (and image layer groups) that represent and correspond to the image layers of a selected region of the image preview 104.” Faydi ¶ 82.
Claim 8
Faydi, as combined with Sitrick, teaches the method of claim 7 further comprising:
receiving a selection of the plurality of captured layers for compositing the selected layers into the thumbnail image.
“In th[e] [FIG. 4] example, a user can touch-select 1102 to select layers 1104, and the mobile file browser 210 initiates download of the layer extractions 232 that correspond to the selected layers from the cloud-based image service 214.” Faydi ¶ 82.
Claim 11
Faydi, as combined with Sitrick, teaches the method of claim 6, 
wherein each of the plurality of content layers is represented in the local storage as a separate serialized data strings.

Claim 12
Faydi, as combined with Sitrick, teaches the method of claim 6, further comprising:
configuring a capture tool to capture selected ones of the plurality of content layers;
“At 416, user selections are received of one or more image layer previews that are displayed in the user interface of the mobile file browser.” Faydi ¶ 74
capturing only the selected ones of the plurality of content layers in response to the indication;
“[A]t 418, identifiers of the layers that correspond to the selected image layer previews are communicated to the cloud-based image service.” Faydi ¶ 74.
and capturing the selected ones of the plurality of content layers to the local storage.
“At 420, the component representation of the layer extractions that correspond to the identified layers of the multi-layered image is received from the cloud-based image service.” Faydi ¶ 75.
Claim 13
Faydi, as combined with Sitrick, teaches the method of claim 1, further comprising:
capturing metadata associated with the at least one content layer;
“At 406, metadata of the multi-layered image is received from the cloud-based image service, the metadata including identifiers of the multiple layers of the multi-layered image.” Faydi ¶ 71.

“[T]he metadata . . . is maintained as the image layers metadata 240 with the memory 208 at the mobile device.” Faydi ¶ 71.
and associating the metadata in the local storage with the at least one content layer.
“[T]he metadata includes identifiers of the multiple layers of the multi-layered image.” Faydi ¶ 71.
Claim 15
Faydi teaches:
A method of capturing at least one content layer presented in a user interface of a client device, 
“FIG. 4 illustrates example method(s) 400 of document layer extraction for mobile devices, and is generally described with reference to the mobile device shown in the example system of FIG. 1.” Faydi ¶ 68.
establishing a remote connection between a plurality of client computing devices;
“FIG. 2 illustrates an example system 200 in which embodiments of document layer extraction for mobile devices can be implemented. The example system 200 includes a mobile device 202, such as the tablet device 102 shown in FIG. 1, a mobile phone 204, and/or any other type of a media playback, computing, communication, gaming, entertainment, or portable electronic media device.” Faydi ¶ 30. Thus, Faydi teaches that the tablet device 102 (disclosed as performing method 400) is one of a plurality of client computing devices, the plurality comprising at least: mobile device 202, mobile phone 204, and, naturally, tablet device 102 itself. As shown in FIG. 2, all of these client devices remotely connect to “cloud based image service 214” via network 238, See Faydi FIG. 2 and ¶ 41, and thus, cloud based image service 214 is the remote connection between the plurality of client devices.
The mobile device (e.g., mobile device 202) performs method 400 in conjunction with a “cloud-based image service” (e.g., cloud-based image service See Faydi ¶ 69. Accordingly, as a prerequisite for performing method 400, a “network 238” is provided wherein “any of the devices, servers, and/or services described herein can communicate via the network, such as for data communication between the mobile device 202 and the cloud-based image service 214.” Faydi ¶ 41.
presenting, in a user interface associated with one of the plurality of client computing devices, a plurality of content layers, wherein each of the plurality of content layers being a visualization that corresponds to a displayed output of 
“At 404, an image preview and image layer previews of multiple layers of [a user-selected] multi-layered image are received from the cloud-based image service for display at the mobile device.” Faydi ¶ 70 (emphasis added). “For example, the cloud-based image service 214 can include an image service application (e.g., an executable software application) that is implemented to receive data communications from the mobile device 202 via the network 238, process and interface the data communications with other image service applications (e.g., the imaging application 222, the extraction application 224, etc.), and initiate data communications back to the mobile device via the network.” Faydi ¶ 41.
presenting a capture tool in a menu associated with the user interface;
As shown in FIG. 8, “a user can touch-select 802 the quick selection control 122 to initiate a user-sizeable layers viewing control 804 that is displayed in the user interface 106 over the image preview 104 as shown at 806.” Faydi ¶ 79.
receiving an indication to activate the capture tool;
“At 408, a user input is received as a selected region of the multi-layered image in the user interface of the mobile file browser and, at 410, a layers group of layers that are part of the selected region of the multi-layered image is determined,” Faydi ¶ 72, and the user then selects one or more layers from this group in accordance 
and upon receiving the indication, capturing the at least one content layer into its own layer
After the mobile device communicates the identified layers selected by the user to the cloud-based image service 214, “[a]t 420, the component representation of the layer extractions that correspond to the identified layers of the multi-layered image is received from the cloud-based image service.” Faydi ¶ 75. 
that is saved to a local storage on the one of the plurality of client computing devices, wherein the capturing at the one of the plurality of client computing devices is performed independently of the others of the plurality of client computing devices.
“The component representation of the layer extractions 232 that are received from the cloud-based image service 214 can be maintained as the component representation 242 in memory 208 on the mobile device.” Faydi ¶ 44.
Faydi does not appear to explicitly disclose whether or not the client computing devices are in a “collaborative session,” nor that its plurality of layers each correspond to the output of a respective one of a plurality of service applications, because all of Faydi’s layers correspond to the output of the same one of a plurality of service applications (e.g., imaging application 222 and extraction application 224).
Sitrick, however, teaches a method comprising:
establishing a remote connection between a plurality of client computing devices;
“The system described is composed of plurality of appliances on a network forming a team that is working together on a common project.” Sitrick ¶ 117.
presenting, in a user interface associated with one of the plurality of client computing devices, a plurality of content layers, 
“Users collaborate with the team by interacting with Layer Data which is stored in Data Layers that are shared with other team members. Each user accesses a 
wherein each of the plurality of content layers being a visualization that corresponds to a displayed output of a respective service application that is remotely accessed by the plurality of client computing devices in the collaborative session through the remote access server;
The central database not only stores each of the content layers for every user, but furthermore, “a merged output is provided to each user comprised of the global or common layer, plus either the individual layer for just that user or the individual layers for all users or a subset of users.” Sitrick ¶ 81. Moreover, just as claimed, each of the content layers that Sitrick outputs to each user corresponds to a respective service application (called “appliances” in Sitrick’s disclosure): “Each appliance could have an associated one of the data layers that is for storing that user’s annotation and then centrally stored (in a set of data layers).” Sitrick ¶ 79. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to configure Faydi’s cloud based image service 214 to support a collaborative session among a plurality of users working with a multi-layered image, as taught in Sitrick. One would have been motivated to combine Sitrick with Faydi because “drawing programs and illustration programs that are single user”—even those that “permit multiple layers to be utilized” (i.e., what Faydi discloses)—“are for single user use,” which is considered to be “a slow, inefficient and frustrating manner to work.” Sitrick ¶ 12.
Claim 16
Faydi, as combined with Sitrick, teaches the method of claim 15, further comprising:
configuring the capture tool to selectively capture predetermined ones of a plurality of content layers;

and capturing only the selected ones of the plurality of content layers in response to the indication.
“[A]t 418, identifiers of the layers that correspond to the selected image layer previews are communicated to the cloud-based image service.” Faydi ¶ 74. Subsequently, “[a]t 420, the component representation of the layer extractions that correspond to the identified layers of the multi-layered image is received from the cloud-based image service.” Faydi ¶ 75.
Claim 17
Faydi, as combined with Sitrick, teaches the method of claim 15, further comprising:
capturing metadata associated with the at least one content layer;
“At 406, metadata of the multi-layered image is received from the cloud-based image service, the metadata including identifiers of the multiple layers of the multi-layered image.” Faydi ¶ 71.
storing the metadata in the local storage;
“[T]he metadata . . . is maintained as the image layers metadata 240 with the memory 208 at the mobile device.” Faydi ¶ 71.
and associating the metadata in the local storage with the at least one content layer.
“[T]he metadata includes identifiers of the multiple layers of the multi-layered image.” Faydi ¶ 71.
Claim 18
Faydi, as combined with Sitrick, teaches the method of claim 15, further comprising 

“FIG. 11 illustrates an example 1100 of image layer navigation and layer selection of the image layer previews 114 (and image layer groups) that represent and correspond to the image layers of a selected region of the image preview 104.” Faydi ¶ 82.
Claim 19
Faydi, as combined with Sitrick, teaches the method of claim 18, further comprising 
receiving a selection of the thumbnail to export the at least one content layer to an image file.
Continuing with the example in FIG. 11, “a user can touch-select 1102 to select layers 1104, and the mobile file browser 210 initiates download of the layer extractions 232 that correspond to the selected layers from the cloud-based image service 214.” Faydi ¶ 82.
Claim 21
Faydi, as combined with Sitrick, teaches the method of claim 13, 
wherein the at least one content layer is saved to the local storage on the one of the plurality of client computing devices as a serialized data string.
“The root file of a digital composite is called the manifest, which contains a JSON serialization of the [digital composite (DCX)] data model.” Faydi ¶ 52. “At the core of the DCX data model is the structure tree, which organizes all of the components of a given creation. This tree is stored and serialized in JSON, in the manifest . . . . Creations are organized around pages, layers, scenes, and so on, and these correspond to the nodes in the tree.” Faydi ¶ 53.
.
Claims 9, 10, and 20 rejected under 35 U.S.C. § 103 as being unpatentable over Faydi in view of Sitrick as applied to claims 7, 9, and 19 above, and further in view of U.S. Patent Application Publication no. 2013/0236119 A1 (“Campbell”).
Claim 9
Faydi and Sitrick teach the method of claim 7, but neither appears to explicitly disclose the remaining elements of claim 9. 
Campbell, however, teaches a method comprising:
receiving a selection of the composited thumbnail for export of the plurality of captured content layers;
While a plurality of layers associated with an image are displayed on a client device, “a user checks a checkbox associated with an image layer on a client device,” and “then the client device may send a second request to the server [that] may include information about one or more layers of an image,” and further “indicates that the request is for a composite image.” Campbell ¶ 22.
and compositing the plurality of captured content layers into an exportable image file.
“After determining a second subset of the plurality of layers of the image 130, the method 100 proceeds to block 135. In block 135 a composite image is obtained based on the second subset of layers.” Campbell ¶ 26.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faydi to receive a selection of the composited thumbnail for export and composite the layers into an exportable file, as taught in Campbell. One would have been motivated to combine Campbell with Faydi based on an explicitly recognized “need for efficient and scalable technologies that allow composite images to be created from layered images.” Campbell ¶ 2.
Claim 10
Faydi, as combined with Sitrick and Campbell, teaches the method of claim 9. Campbell further teaches
exporting the image files into a document for generating a report.
“After obtaining the composite image 135, the server sends the composite image to the client device 140.” Campbell ¶ 28.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faydi to receive a selection of the composited thumbnail for export and composite the layers into an exportable file, as taught in Campbell. One would have been motivated to combine Campbell with Faydi based on an explicitly recognized “need for efficient and scalable technologies that allow composite images to be created from layered images.” Campbell ¶ 2.
Claim 20
Faydi and Sitrick teach the method of claim 19, but do not appear to explicitly disclose the remaining steps of claim 20.
Campbell, however, teaches a method further comprising:
compositing the at least one content layer into an image file;
While a plurality of layers associated with an image are displayed on a client device, “a user checks a checkbox associated with an image layer on a client device,” and “then the client device may send a second request to the server [that] may include information about one or more layers of an image,” and further “indicates that the request is for a composite image.” Campbell ¶ 22. In response, “a composite image is obtained based on the second subset of layers.” Campbell ¶ 26.
and making the image file available to be saved in a local or remote storage location,
“After obtaining the composite image 135, the server sends the composite image to the client device 140.” Campbell ¶ 28.

III.	FAYDI, SITRICK, AND SONG TEACH CLAIM 14.
Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Faydi in view of Sitrick as applied to claims 1 and 2 above, and further in view of U.S. Patent Application Publication no. 2012/0072833 (“Song”).
Claim 14
Faydi and Sitrick teach the method of claim 1, but neither reference explicitly discloses associating a bookmark Uniform Resource Locator (URL) with the captured at least one content layer for restoring the at least one content layer in the user interface.
Song, however, teaches a method comprising
associating a bookmark Uniform Resource Locator (URL) with the captured at least one content layer for restoring the at least one content layer in the user interface.
Referring to FIG. 4, “page area 333 including the first capture area 321 added to the first shared clipboard 330 is stored in a storage or an external device as a first file,” Song ¶ 158, and if saved as a “W2P” file, may further include “a plurality of items among at least one image which is a vector graphics format, at least one image layout coordinate, order, a selectively added text object, and address information (e.g. URL) of the screen 320.” Song ¶ 160.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Faydi’s user interface to associate a bookmark Uniform Resource Locator (URL) with the captured at least one .
CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372.  The examiner can normally be reached on M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Justin R. Blaufeld
Primary Examiner
Art Unit 2142

Justin.Blaufeld@uspto.gov
Direct Phone: (571) 272-4372
Direct Fax:   (571) 273-4372


/Justin R. Blaufeld/
Primary Examiner, Art Unit 2142